               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

PCM SALES INC.,

                     Plaintiff,
                                                    Case No. 18-CV-1230-JPS
v.

VANTAGE POINT CORPORATION,
                                                                    ORDER
                     Defendant.


1.     INTRODUCTION

       The parties are competitors in the business of providing IT services

to businesses. Plaintiff alleges that Defendant scalped one of its employees,

Blake Reed (“Reed”). In a prior action filed in the Northern District of

Illinois (“NDIL”), Plaintiff sued Reed and Defendant for breach of contract,

breach of a duty of loyalty, and tortious interference with contract. Plaintiff

was granted summary judgment against Reed, who was enjoined from

continuing to work for Defendant, but avoided paying damages by

declaring bankruptcy. Defendant was dismissed from the case for lack of

personal jurisdiction. After the NDIL case concluded, Plaintiff came to

Wisconsin—Defendant’s home state—to continue its quest to punish

Defendant’s conduct. Plaintiff proceeds on one claim: tortious interference

with contract. The parties have filed cross-motions for summary judgment.

(Docket #13 and #30). For the reasons stated below, Defendant’s motion

must be denied, and Plaintiff’s must be granted in part.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that the “court shall

grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A “genuine” dispute of material fact is created when “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The Court construes all facts and reasonable inferences in a light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       In assessing the parties’ proposed facts, the Court must not weigh

the evidence or determine witness credibility; the Seventh Circuit instructs

that “we leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618

F.3d 688, 691 (7th Cir. 2010). Internal inconsistencies in a witness’s

testimony “‘create an issue of credibility as to which part of the testimony

should be given the greatest weight if credited at all.’” Bank of Ill. v. Allied

Signal Safety Restraint Sys., 75 F.3d 1162, 1170 (7th Cir. 1996) (quoting Tippens

v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986)). The non-movant “need

not match the movant witness for witness, nor persuade the court that [its]

case is convincing, [it] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.     RELEVANT FACTS

       With the parties presenting dueling summary judgment motions, the

Court’s recitation of the facts will be largely neutral. The Court will only

note the parties’ disputes where they are particularly relevant. Plaintiff is a

California corporation headquartered in that state. It also has a substantial

presence in both Illinois and Ohio. Defendant is a Wisconsin corporation




                                  Page 2 of 17
located in Kenosha. Both are in the business of selling IT products and

services, and they are direct competitors.

       Reed began working for Plaintiff as a sales representative in 2013.

Throughout his period of employment, Reed worked out of Plaintiff’s

Chicago office and lived in Illinois. His sales territory was initially

nationwide, but later shifted to the upper Midwest region. Reed was

nevertheless permitted to keep his national customers.

       Sales competition in this industry is intense and requires a great deal

of time and effort to develop relationships and build brand loyalty. When

Reed began with Plaintiff, it assigned him a number of existing customer

accounts to get him started. Reed also generated his own leads and inputted

confidential customer information into Plaintiff’s database. Plaintiff trusted

Reed with these customers and a great deal of confidential proprietary and

customer information.

       These relationships and this confidential information would clearly

be valuable to Plaintiff’s competitors. Plaintiff therefore takes strides to

keep the information secret. Its network is secured and segmented so that

users can only see information relevant to their work. Of central importance

to this case, Plaintiff also requires its employees to sign contracts with

confidentiality and non-competition clauses to ensure that its competitors

do not covertly gain access to sensitive information.

       Reed was required to sign such an agreement (the “Agreement”).

The Agreement prohibited Reed from sharing Plaintiff’s confidential

business and customer information. If he left Plaintiff’s employ, Reed was

further barred from soliciting Plaintiff’s customers or working for a

competitor without Plaintiff’s permission. These restrictive covenants

applied across the country and were set to endure for a year after Reed’s


                                Page 3 of 17
separation from Plaintiff, except for the confidentiality provision, which

extended indefinitely. The Agreement included an Ohio choice-of-law

provision.

       Reed performed excellently for Plaintiff and his sales skyrocketed

from 2013 to 2015. In November 2015, however, Reed began looking for

greener pastures. The parties dispute Reed’s precise motivations for

moving on. It seems to have been a combination of unhappiness with his

work for Plaintiff, combined with a desire for career advancement and

better compensation.

       Reed initially met with a company called Insight. In asking Plaintiff

for relief from the non-competition clause of the Agreement, Reed stated

that he “want[ed] to respect [Plaintiff’s] employment agreement[.]” (Docket

#37 at 1). However, in light of the competition in its industry, Plaintiff has

a strong interest in enforcing its restrictive covenants and regularly does so.

Plaintiff accordingly refused to release Reed from his restrictive covenants.

       At about the same time, Reed contacted Defendant, which was open

to the prospect of hiring him. Reed then copied some of Plaintiff’s

confidential information and e-mailed it to himself, for the admitted

purpose of contacting those customers once he started with Defendant. The

employment discussions with Defendant continued. Defendant never

asked Reed about whether he had signed an employment agreement with

Plaintiff, though Defendant regularly enters such agreements with its own

employees.

       Reed resigned his employment with Plaintiff at the end of

November. He negotiated his position and compensation with Defendant

on the basis of the “book of business” he was bringing with him. (Docket

#24 at 21). Reed expressed related concerns about his non-compete


                                 Page 4 of 17
agreement with Plaintiff. Plaintiff alleges that Defendant again did nothing

to learn more about the Agreement and did not refuse to hire Reed.

Defendant maintains that it in fact told Reed not to solicit Plaintiff’s

customers. However, during his deposition, Defendant’s employee who

allegedly did so was inconsistent in his memory of such a conversation. See

(Docket #23-7 at 32–33).

       After he started with Defendant in January 2016, Reed immediately

began soliciting his former customers to transfer their business from

Plaintiff to Defendant. He utilized at least some of the information he stole

from Plaintiff to contact these customers and finalize sales for Defendant.

In his first year with Defendant, Reed contacted more than half of his

former customers, including almost all of his best customers, and generated

more than one million dollars in sales from them.

       Plaintiff learned of Reed’s treachery almost immediately. It

contacted Defendant and Reed, demanding that Reed stop using the

confidential information and that he be terminated. Plaintiff provided

Defendant a copy of the Agreement at that time so that Defendant could

review the restrictive covenants for itself.

       Defendant refused Plaintiff’s demand and sued Plaintiff in

Wisconsin state court, seeking declaratory judgment that the Agreement’s

restrictive covenants were void. Plaintiff filed a separate lawsuit in the

NDIL against Reed for violating the Agreement, and against Defendant for

tortiously interfering with the Agreement. Defendant’s Wisconsin action

was removed to this Court and dismissed as an improper anticipatory suit.

Reed v. PCM Sales, Inc., Case No. 16-CV-191-LA, 2016 WL 9412449 (E.D. Wis.

July 22, 2016). For its part, Defendant obtained its dismissal from the NDIL

action by successfully arguing that personal jurisdiction was lacking. In


                                 Page 5 of 17
light of the dismissal of the Wisconsin case, Reed decided to present the

same claim in the NDIL as a cross claim.

      In September 2017, Judge Tharp of the NDIL resolved the parties’

cross-motions for summary judgment. PCM Sales, Inc. v. Reed, Case No. 16-

CV-2334, 2017 WL 4310666 (N.D. Ill. Sept. 28, 2017). The court’s first order

of business was to decide what law applied to the parties’ dispute: the

Agreement chose Ohio law, the court was situated in Illinois, and Reed had

moved to Wisconsin to work for Defendant. Id. at *4. Plaintiff argued for

Ohio law, which it believed would enforce the restrictive covenants, while

Reed contended that Wisconsin law controlled, and that Wisconsin would

not enforce them. Id.

      The court noted that under the Second Restatement of Conflicts of

Laws, in contract cases,

      the parties’ choice of law will be respected unless the chosen
      state has no substantial relationship to the parties or the
      transaction and there is no other reasonable basis for the
      parties’ choice, or application of the law of the chosen state
      would be contrary to a fundamental policy of a state which
      has a materially greater interest than the chosen state in the
      determination of the particular issue and which [] would be
      the state of the applicable law in the absence of an effective
      choice of law by the parties.

Id. (quotations omitted). The court concluded that Ohio had an

appropriately substantial relationship to the parties, such that the choice-

of-law clause in the Agreement should be respected. Id. at *4–5.

      Reed countered that the public policy of both Wisconsin and Illinois

would not permit the enforcement of the restrictive covenants, regardless

of Ohio’s prerogative. Id. at *5. As for Wisconsin, its public policy

disfavoring overbroad restrictive covenants is a matter of statute. Id. But

Reed was mistaken in believing that Wisconsin law would apply in the

                               Page 6 of 17
absence of the choice-of-law clause. Id. Rather, Illinois law would apply

because, again using the factors of the Second Restatement, Illinois has a far

greater connection to the Agreement than Wisconsin. Id. As aptly put by

Judge Tharp, the “happenstance” that “Reed unilaterally decided to move

to Wisconsin to compete with [Plaintiff] years after the agreement was

signed . . . does not outweigh the substantial connection between the

[Agreement] and Illinois.” Id. The court then found that Illinois’ public

policy was not so clearly against the restrictive covenants as Reed

contended. Instead, it concluded that Illinois policy would not prohibit the

court from applying Ohio law in this instance. Id.

       The court went on to find that the restrictive covenants were

overbroad. Id. at *6–10. Ohio allows reformation of such covenants by the

court, however, and Judge Tharp made changes to render the covenants

enforceable. Id. The court granted summary judgment to Plaintiff on Reed’s

violation of the as-modified covenants. Id. at *10. It enjoined Reed from

working for Defendant for just shy of one year and from otherwise

competing with Plaintiff. Id. at *10–11. To avoid paying money damages,

Reed filed for bankruptcy protection, and his prospective monetary liability

to Plaintiff was discharged in March 2018.

       As it did in the NDIL case, Defendant asserts that the restrictive

covenants are overbroad for various reasons, including that they prohibit

Reed from engaging in IT sales in segments that he rarely or never entered,

such as sales to government agencies or large businesses; they apply to the

huge number of companies in Plaintiff’s customer database, whether or not

Plaintiff had ever pursued that company for a potential sale; and they

prevent Reed from working for a competitor in any capacity. The covenants

also apply to companies which compete with any of Plaintiff’s parents,


                                Page 7 of 17
subsidiaries, or affiliates, which encompasses a broad spectrum of services

having nothing to do with IT sales. Finally, Defendant notes that the

confidentiality provision lacks appropriate temporal limitations.

       Defendant also questions the extent of Plaintiff’s damages by way of

Defendant’s conduct in this case, as opposed to Reed’s conduct. For instance,

Plaintiff has not produced complete invoices for the legal fees it incurred in

the NDIL case. Additionally, Defendant posits that Plaintiff’s customers left

not because of Reed’s solicitation, but because Defendant provides better

service than Plaintiff. Thus, Plaintiff should not be heard to complain about

losing those customers due to some unfair competitive activity by

Defendant.

4.     ANALYSIS

       In Wisconsin, tortious interference with contract occurs when “(1)

the plaintiff had a contract or a prospective contractual relationship with a

third party, (2) the defendant interfered with that relationship, (3) the

interference by the defendant was intentional, (4) there was a causal

connection between the interference and damages, and (5) the defendant

was not justified or privileged to interfere.” Briesemeister v. Lehner, 720

N.W.2d 531, 542 (Wis. Ct. App. 2006). Defendant’s motion seeks dismissal

of this action solely on Plaintiff’s inability to establish the first element—

that an enforceable contract exists between Plaintiff and Reed. Plaintiff’s

motion requests judgment on its entire claim, contending that all of the

elements are indisputably proven. The Court will begin by addressing the

first element of the claim, and then the remaining elements together.

       4.1    An Enforceable Agreement

       The heart of this case is whether Plaintiff can show that the

Agreement is enforceable. The legal issues entailed in answering this


                                Page 8 of 17
question are layered and, indeed, inextricably interwoven, creating a level

of complexity with which the parties have struggled in their briefing. The

Court will, therefore, attempt to proceed in clear, stepwise fashion towards

its conclusion that the Agreement is, indeed, valid and enforceable.

       Wisconsin substantive law applies to Plaintiff’s tortious interference

claim generally, as Plaintiff has come to a Wisconsin court asserting a

Wisconsin cause of action. The parties do not dispute this point. Further,

they agree that for the choice-of-law decisions the Court must make in this

case, it is bound to use Wisconsin’s choice-of-law rules. Auto-Owners Ins.

Co. v. Websolv Computing, Inc., 580 F.3d 543, 547 (7th Cir. 2009).

       Despite the overall application of Wisconsin law to Plaintiff’s claim,

Wisconsin also recognizes the principle of dépeçage, which is “the process

of cutting up a case into individual issues, each subject to a separate choice-

of-law analysis.” Ruiz v. Blentech Corp., 89 F.3d 320, 324 n.1 (7th Cir. 1996).

Plaintiff urges the Court to apply dépeçage to this case, namely by engaging

in a separate choice-of-law analysis as to which state’s law governs the

Agreement’s enforceability. This is critical to Plaintiff because it has

essentially conceded that the Agreement would be unenforceable in

Wisconsin. See (Docket #15 at 13–30; Docket #22). Defendant counsels

against dépeçage, noting that the principle does not apply when the issues

in the case are inextricably intertwined. See Boomsma v. Star Transp., Inc., 202

F. Supp. 2d 869, 878 (E.D. Wis. 2002).

       To the extent that assertion is even a correct statement of law,1 the

Court agrees with Plaintiff that dépeçage is appropriate. The issue of the


       Boomsma, an opinion of a former district judge of this District, is
       1

Defendant’s only support for the principle that dépeçage should not be applied
when issues are “inextricably intertwined.” (Docket #25 at 6); Boomsma, 202 F.
Supp. 2d at 878. The opinion quotes this language not from any source of law, but

                                  Page 9 of 17
enforceability of the contract can easily be separated from whether

Defendant’s conduct satisfies any of the other elements of a tortious

interference claim. Further, as explained below, Illinois has a far greater

interest in this case than Wisconsin does on the issue of contract

enforceability. It would be improper to apply Wisconsin law to a discrete

issue—contract enforceability—when Wisconsin is only connected to that

issue by “happenstance.” PCM Sales, 2017 WL 4310666, at *5; In re Air Crash

Disaster Near Chi., Ill. on May 25, 1979, 644 F.2d 594, 610–11 (7th Cir. 1981)

(“Critical to conflicts analysis is the notion that we must examine the choice-

of-law rules not with regard to various states’ interests in general, but

precisely, with regard to each state’s interest in the specific question [at

issue].”).

       Defendant suggests that it would “be unworkable and unfair to find

a Wisconsin employer liable under Wisconsin law for hiring someone

subject to a restrictive covenant that is unenforceable under Wisconsin

law.” (Docket #25 at 6). In other words, Defendant believes that it would be

unfair to hold it liable for a Wisconsin tort based on a contract that

Wisconsin would reject. The Court disagrees. Again, as explained below,

Wisconsin’s interest in the Agreement is greatly subordinated to that of

Illinois. It is not, then, any unfairness to a Wisconsin employer subject to

tort liability that matters. Instead, the need for fairness to contracting parties

in Illinois demands dépeçage in this case.

       Applying dépeçage, the Court must decide which state’s law

governs the Agreement’s enforceability: Ohio, which is the jurisdiction



rather from a party’s brief. Boomsma, 202 F. Supp. 2d at 878. No Wisconsin
appellate courts, or the Seventh Circuit for that matter, have endorsed the
“inextricably intertwined” phrase.

                                 Page 10 of 17
selected by the Agreement; Illinois, the place of contracting and the focus

of the relationship between Plaintiff and Reed; or Wisconsin, Defendant’s

home state and where Reed came to work for Defendant. The Court begins,

however, with some general principles. Like Illinois, Wisconsin follows the

Second Restatement of Conflicts of Laws. Thus, Wisconsin parties are free

to choose the law to govern their contracts, subject to the caveat that “[t]hey

may not use their freedom to escape important public policies of a state

whose law would be applicable if the parties’ choice of law provision were

disregarded.” Am. Fam. Mut. Ins. Co. v. Cintas Corp. No. 2, 914 N.W.2d 76, 82

(Wis. 2018).

       The parties have selected Ohio law per the Agreement. To enforce

that choice-of-law clause, the Court must be assured that Ohio law is not

repugnant to the policies of the state whose law would apply in the absence

of the clause. But which state is that: Illinois or Wisconsin? To decide which

jurisdiction’s law applies in a contract dispute, Wisconsin looks to the

jurisdiction with the most significant relationship to the dispute. State Farm

Mut. Auto. Ins. Co. v. Gillette, 641 N.W.2d 662, 670–71 (Wis. 2002). There is a

weak presumption in favor of applying the forum state’s law, so the non-

forum state’s contacts must be clearly more significant for the Court to

choose that state’s law to govern the dispute. NCR Corp. v. Transp. Ins. Co.,

823 N.W.2d 532, 534–35. (Wis. Ct. App. 2012). Thus, the Court begins by

slightly favoring application of Wisconsin law.

       Determining which state has the “most significant relationship” to

the Agreement involves two steps. First, the Court considers the relevant

“grouping of contacts,” which include “(a) the place of contracting, (b) the

place of negotiation of the contract, (c) the place of performance, (d) the

location of the subject matter of the contract, and (e) the domicile, residence,


                                 Page 11 of 17
nationality, place of incorporation and place of business of the parties.” Id.

at 535. Critically, “[i]f one state’s contacts are clearly more significant, we

may terminate our analysis [here] and apply that state’s law.” Id. at 536.

However, “if it is not clear that the nonforum contacts are of greater

significance, then the court applies five choice-influencing factors: (1)

Predictability of results; (2) Maintenance of interstate and international

order; (3) Simplification of the judicial task; (4) Advancement of the forum's

governmental interests; and (5) Application of the better rule of law.”

Drinkwater v. Am. Fam. Mut. Ins. Co., 714 N.W.2d 568, 576 (Wis. 2006).

       The “grouping of contacts” test is precisely what Judge Tharp

applied in the NDIL case. PCM Sales, 2017 WL 4310666, at *5. He concluded

that the contacts strongly favored Illinois:

             Reed signed the employment agreement in Illinois for
       the purpose of working in [Plaintiff’s] Chicago office, which
       he did for two years under the agreement. By contrast, the
       only connection between the employment agreement and
       Wisconsin is the fact that Reed unilaterally decided to move
       to Wisconsin to compete with [Plaintiff] years after the
       agreement was signed. That happenstance does not outweigh
       the substantial connection between the employment
       agreement and Illinois.

Id. This Court agrees entirely with Judge Tharp and would state the point

even more emphatically. Illinois is the only state with an interest in the

Agreement; Wisconsin has nothing to do with it.

       Defendant all but concedes that the “grouping of contacts” would

lead to a selection of Illinois law. See (Docket #25 at 14; Docket #41 at 13).

Instead, Defendant emphasizes three points that it believes mandate

application of Wisconsin law regardless. First, Defendant asserts that in

cases involving a confluence of tort and contract issues, like this one, the

“grouping of contacts” test includes an additional consideration: “the

                                Page 12 of 17
locations of the injurious conduct and injury.” NCR Transp., 823 N.W.2d at

535–36. Defendant maintains that this factor points squarely to Wisconsin,

and that it is “a major factor that should be given great weight because it is

where all actions alleged to have been taken by [Defendant] took place.”

(Docket #25 at 14–15).

       This Court has applied dépeçage to separate the contract

enforceability issue from Plaintiff’s larger tort claim. Thus, the Court

believes that this final factor should not weigh as strongly as Defendant

believes. See NCR Transp., 823 N.W.2d at 535–36 (announcing the factor, but

there was no dépeçage issue in the case, and similarly, no dépeçage

concerns in the cases cited in support of the rule, Drinkwater and Beloit

Liquidating Trust v. Grade, 677 N.W.2d 298 (Wis. 2004)). Moreover, the Court

only agrees with Defendant’s assessment of this factor in part. While

Wisconsin is where Reed went to work for Defendant, the effect of Reed’s

work—the source of Plaintiff’s injury—was not limited to that state. In the

end, the Court concludes that this factor does not overcome the

overwhelming weight of contacts between the Agreement and Illinois.

       Second, Defendant argues that the “choice-influencing factors” favor

application of Wisconsin law, founded primarily on the state’s policy

against restrictive covenants. Wis. Stat. § 103.465 (restrictive covenants are

“enforceable only if the restrictions imposed are reasonably necessary for

the protection of the employer,” and any unreasonable restrictions are

“illegal, void, and unenforceable[.]”). But the Court need not assess the

“choice-influencing factors” because the result of the “grouping of

contacts” test is clear. Illinois’ contacts are clearly more significant than

Wisconsin’s.




                                Page 13 of 17
       Defendant’s second contention is that even if the Court finds that

Illinois law would apply in the absence of the Ohio choice-of-law provision,

this case is in a Wisconsin forum, and Wisconsin’s public policy against

enforcing the Agreement’s restrictive covenants completely prohibits doing

so to Defendant’s detriment in this case. In other words, Defendant believes

that the strength of Wisconsin’s policy would cause that state to ignore its

own choice-of-law rules and assert its own law as dominant. This exact

argument was considered, and rejected, by the Seventh Circuit in In re Jafari:

               Appellants seem to argue that regardless of the result
       of the “grouping of contacts” test, if enforcing nonforum law
       would contravene Wisconsin public policy, a Wisconsin court
       will refuse to do so and will apply Wisconsin law instead. . . .
       Most of their cases stand for the proposition that the freedom
       to contract for choice-of-law is qualified because parties
       cannot override public policies of the state whose law would
       apply absent the choice-of-law clause. . . . In Drinkwater, the
       court determined that the express choice-of-law provision for
       Iowa law contravened Wisconsin policy, and that the contract
       would not control if the “significant contacts” choice-of-law
       analysis led to a determination that, “absent the clause,
       Wisconsin law would apply.” Drinkwater, 714 N.W.2d at 574.
       The court then conducted its choice-of-law analysis and
       determined that absent the clause Wisconsin law would
       apply. The court therefore voided the forum selection
       provision as contrary to public policy. The court never
       suggested that if it had determined that Iowa law would have
       applied under a grouping of contacts analysis, it nevertheless
       would have applied Wisconsin law to enforce Wisconsin
       public policy. Indeed, we find no authority for the conclusion
       that a Wisconsin court that determines through a significant
       contacts choice-of-law analysis that the nonforum state’s law
       should apply nevertheless will apply Wisconsin law if
       enforcing nonforum law would contravene Wisconsin public
       policy.




                                Page 14 of 17
569 F.3d 644, 650–51 (7th Cir. 2009). Put differently, once a Wisconsin court,

namely this court sitting in diversity, determines that another state’s law

applies to a case or an issue therein, Wisconsin’s interest in the issue

terminates, insofar as its law and public policies are concerned. Not only is

this Court bound to apply Jafari as binding precedent, but the opinion

makes eminent sense here. Defendant cannot hide behind the shield of

Wisconsin policy when Wisconsin has no interest in the issue at hand.

       The Court finds, then, that Illinois law would apply in the absence

of the Ohio choice-of-law provision. This is, again, precisely what Judge

Tharp determined in his opinion. Judge Tharp went on to scrutinize the

Agreement under Ohio law, making certain modifications to render the

Agreement valid, and enforcing the agreement as modified. PCM Sales,

2017 WL 4310666, at *6–10. Having reviewed Judge Tharp’s analysis, and

being given no reason to disagree with it by the parties, the Court concurs

that the Agreement is enforceable under Ohio law with the modifications

supplied by him.

       Defendant    makes    a    final   stand   against   the   Agreement’s

enforceability on policy grounds. It asserts that allowing enforcement of the

Agreement as modified is inherently unpredictable, because a Wisconsin

company will not know what a particular out-of-state employment contract

will look like after a court is finished modifying it. Defendant laments that

this will inhibit Wisconsin employers from hiring employees from other

states who are subject to restrictive covenants that may be unenforceable in

Wisconsin, because the employer risks those covenants being rendered

enforceable by modification. The Court rejects these concerns for two

reasons. First, Defendant’s beliefs about equity cannot overcome the legal

precepts described above. Second, Defendant’s policy contentions are


                                 Page 15 of 17
baseless because they rely on Wisconsin policies which are not implicated in

this case. Put simply, Defendant refuses to believe that Wisconsin has no

interest in the Agreement’s enforceability. Defendant is wrong.

       In sum, Plaintiff is entitled to summary judgment on the first element

of its claim, that it had an enforceable contract between itself and Reed.

Defendant’s motion, which sought dismissal solely on the ground that the

first element was lacking, will be denied.

       4.2     Defendant’s Interference and Intent, Plaintiff’s Damages,
               and Defendant’s Justification

       Plaintiff also seeks judgment in its favor on the remaining four

elements of its tortious interference claim. Again, these are that “2) the

defendant interfered with [the Agreement], (3) the interference by the

defendant was intentional, (4) there was a causal connection between the

interference and damages, and (5) the defendant was not justified or

privileged to interfere.” Briesemeister, 720 N.W.2d at 542. When viewing the

evidence and all inferences therefrom in a light most favorable to

Defendant, the Court concludes that there are pending disputes of material

fact as to each of these elements. Defendant certainly has not “persuade[d]

the court that [its] case is convincing,” Waldridge, 24 F.3d at 921, but it need

not do so at this stage. The jury will be called upon to determine

Defendant’s intent, causation, and the precise scope of Plaintiff’s damages,2

which are all matters particularly suited for assessment by a factfinder.


       2 In its reply in support of its own summary judgment motion, Plaintiff
states that “[t]o win summary judgment, all [Plaintiff] must show for this element
is that a single act of [Defendant] caused [Plaintiff] some amount of damages; a
determination of a specific damages amount can wait.” (Docket #44 at 11). But this
is not what Plaintiff’s motion actually requests. It is not presented as a motion for
partial summary judgment. Rather, Plaintiff presents a motion for complete
summary judgment and asks that the Court grant its motion and promptly enter
judgment in its favor. (Docket #30; Docket #31 at 30). The Court will hold Plaintiff

                                   Page 16 of 17
5.     CONCLUSION

       In light of the foregoing, Defendant’s motion for summary judgment

will be denied, and Plaintiff’s motion will be granted in part. The Court will

also grant the parties’ motions to seal their summary judgment

submissions. (Docket #12, #19, and #36).

       Accordingly,

       IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #13) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Docket #30) be and the same is hereby GRANTED in part and

DENIED in part in accordance with the terms of this Order; and

       IT IS FURTHER ORDERED that the parties’ motions to seal (Docket

#12, #19, and #36) be and the same are hereby GRANTED.

       Dated at Milwaukee, Wisconsin, this 12th day of July, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




to its word; the Court will not grant partial summary judgment as to liability only
when this was not expressly requested.

                                  Page 17 of 17
